FILED lN
                                                                    WTCQUHTOFAppE
                                                                     HOUSTON, TEXAS
                                     «A            ,        »       W^ 14 2015
    "Oust!*. 01-15-QQW-CE AfftUfri^TJ BffcttF                       c^Ha^^


    OliSxABLg   ugTN^^S                                                               "

 ^-30 ^ScMV sasjr^Mce         ctc^                              :


   ..Rules mtolitoki                              .•                                      :
  * Sftlhl LM : CA5F CrTF.ft F(& THE. PglCxPLt TMAg A Pft05t&jTQfr MM
    bkg orrfcfc    ms)/ ufcR        Agpo-mio   that a fter^i^nt     *5    Cuxltv \m&si


  _TSx^L CV/TftCislCC <V PRoSCOOTofc, KuST >JqT Fj(PR£iJ A PtfooMM. QpTYfforJ
   rg... BF-UTg-f XkJ *•      CEFfklftf^TS. frmirr umtKe THESE Ts i>O^ST^TXRt
  Jb f^^^^^T^3l0^lS^^LL-3JTXR gg£T THXl^J^Jk£dk-J&5gJL_0iy)




   T-ris     flkseo       Soue.y   Q-^ x^rt^r^cei      Ffco^r tme g^Eccacg ^r Hm,,
"- JEXfe^©L€JL.;_fcl£lS     ^3cy^/__XjJ5xviDuAL^          v*€ jbos^s toL_SQaKic^jj
   Sjfeg^TV) ^ u,e Cquljs eg- \4xo tv^e ameft mvx.F LXfcS:c3s»^_C:vixDxy_c£j
   UPQM i4o veRXFJFh PgooT^ K HCT^T £&>j raft -rwe ^U^Ce. To T>ATFI?fE£T^



   LxKiQtg.. (wxKiiy PtesBcgTofecld^ikk; CqWXuj^q^) ere. J/DfcAQceo U ivJot _

   VJm^t i^Ll_T£jTlbadlFl

  rxyr SToru/^THt Dqctor\ atJcrnTfrgMTV Mp Two big=F£R^^ >:>
          ST to-g B£HT5              &XVF k>    FROM THE TOtxryxMQ              OFFICER     fW£>   Co»APUtfdTft.tJr

          ftf          M>f   OUfaJiCloUJ'      POSXTXonJ     ktJ^ THF.    I T_St OF OFFXfFPt T\MF UQg*

          .SUPPOSE                "To TESTXfM      To CoivJg~Xfcn TUXJ       ^PFTj£XC Tg.STXHDtJy gTC


          CQKJ3TXTU-TTQtsJM.                CRR.QK.S :                                        HSiBCPF

                                     k) Jj^ffFF.CTxvfg; KSSxiXAiiig-Qr Cot),\J.?FL t hXSToR.r
^ Hy                   rO?KTK.        KTTQUTUJ^yS          pFjgFclilHAiJCg: viJhS Sfl XtjFFFFCTXWF THAT XT
          bEgBl^ED HE Q^                       Cc^tJJTrruTXQNKM     PxCUT.S QMRMIEg                By THE AISXTT-
        frj^cg           or CoLKviArL CLMiSf. or "TvC sxxxm                   frMr.tJ^Mrivjr To tml Uj
     CorvlSTXTXbki : KL3K.F.PgF3£kiTKTJ6K> 5 iyr.fr.JT QB^fcCT lb TUC QPTk)XOn1S
        ftT TWF P^OSF.CUTQ^ LMOVJMl) 3UXTH YAgLft TK\FQ^-HAT-rntJ OF T>JK)Q£fy^
     Vlg&LSCT €TC>. (Dfifffp tMI&FUCf ALAHJ> CqmP/A^t&kIt ulttftM UIA^ U&O Mftfrtt p>f. )
                                                              CofeftX To -» Tja}SJtI<J<;-



          »v-»
                      CY^sciu^A hMCTv4 ij^ ue,^ my mq yus //^>j<s p&bxtum raised tol Fr;r^y

        *" OaJTrr Room wrrSftaKlftilCX CMJ0(Cg-t4C. IfcAgBQgfg E£k&£.KS OS XMPgnFFfcLV
        TtAru&Do<a^Q                Cyxptf-iOcF jbgsxcu.Kig:ib to pre rsuhxcg- ^a\<x»jg Th\PRoPf.R.
    CLQ3,Tis^                ML^LtesfXS )                                                                 :
^ VXXDXkIC                        bCSX^TjsLQ rfl. T^PG?XiOq UXTH, C\lX j>FNiC£ ? CASE FXLET Qfc


^         FAXLXkIC To t^£SCj_QSE LUXfeF>Ace TVUT KATC^T T€*J.O TO OQ^EEATF T>€
          Meye^^T




    ~       P£E_S£jjXX*£ rAL^F CK. Hayir.kM^C EAQ£EiAL£                                             =
I          ScUXxXn/F r>n               xjXMryXCTx've PKj)oFCOTX0hj
    **•          U5F
                 i<          OF    <ME£LLXA&L£ AjtJQ        UiJTgUTHFbi    Va)XT^F5S ere.
'31 •


        ZM&m 01- 111 00aTM - UL                     SRxEF
        Tkaso ffxct^cv qf cvrxc>f>ice

        ^ RE PoST of         ComplAXnTtmi STKrjivic A FPU. Pfrifc qf iCxisdts ^FEe
    0St£>      MFT ttto.F OQAA    Fql'nJD    ulHlur   CfTFdftAiJT u)M    iWCaoiCiOiiS   AfJO ACC^ET)
    cF Akj ^Tt TUftr XSjfa (M£££jOT uLttH               LkftC Of QJ1E£k1CF , ^0 b>4A foM»>Jg£nbiJ


   P3f;S£>rr TCSTXMQjj^ oft PHOtSFCOTtflS Fa^xs, OF (\HILT. ETX-


    XhWhlSS 3EARf*Ji
        *»»
              hx^fojeri-ro   UisJIaiJAaoOS ME Xri-RSSPoNlSUfF K^ PttLTCg, \JxtalS
    ggiF: ^pPo.^y cv\FcKFj) Clear yf.t f\K) ftjfln.ookeft aPPonxuioxTy ra


    CQN^OtAPTXQKJ      ?gSTCRXiJC XlXTAt.S.         iV NAMPxtAI     Ey^i)lTXO^-^foi»U^_0F_
    ygSXJgcCB ll'WJMKSF.b Tv\f SUMr^Cx                     STXll. RcSXfox^C uteTH TkI THE
    SYSTEM .^j\fTCZ AFFECTS" ^                 (FO^mtil LAUVrft. ggfeM*€Ki&gp TH€ Piyr ulAEQ )%rt.
                                              ;7l



    VWTKSSUEl        UXtk'EXS^

   ^ t\f>\TTx Tk] xotRF-Q exux&trc ThFkj £&jlit,s Utocini qcxi-i.
   A.fNFKiTM- Wj kE&^&lSL-, PqTFjsItx^xV TKi3ecTXKi(; Tjjg '_SSdMM JCxsia&s '3
    bib>jQ TJX.gvL HfUFLy E£A£HBEto& THE ftfrftUQEj) Cy/ThEMCC Xjk/T
    CatfgBSrJT t^XTR- UHg SHE JTATCO '» RFTUUkJTkjC Tj PRQ3tGrrd& XEO^TXcAL
    SoSPxCtom cT BAC£fb3>jc                 OR XftheO^Ji;                               ^sc^ceed
    r                                                                                   -vis q-ib-aoiH

 ** fifoSEGircR OBJECT* Tp FriftME-K. LAUIVERS QUtiTr^ OF CqMPUxOTW^tJ //
   uixtt^-gs      XuXCvAL        CWiK   USAGE
        «w QUOTAS ~~
  ^XQhtofcFQ        LETTER'S :      UUQT       Tjjc Fool    nIqm   X T6i_p v/ao T Uftrg, StXbLC
    PLANTS LXKf. kFbuL7Hy \fOQPOo HA.D t\[oTRX*v/C To Qa UXT4 %), CTC.
  7 tuats       uauy you efrSseo oJf Mo utos i£ft Tngy Fcg> thf fepy ^                    > > >
     i>TfrTU-R»Y ^ElArabd-
  TfeANSCJfrPTr Arco(UVriJp.Ly rxi
 *" Ck^MCXD Xbd fTiouy FRbK A statc X/\Xl FOo^vf ^



 ^XkI CEMT.EAi-'fr

 X.         M     k mokI - fMcgxTUAL xt u            XMPifoPFftxy HM^ro to
      _                                         TO
      PEqCECQ A. State 3Axl j-eiokK/            fc**^ EkMa^ot k. ihL j-ZLo^\f etc



fl        ) AkIC To    hXXCcwrf? My *to Cok^FCtXpm TVWS h\b liSAcr ar the
  LACK OF EXfffrF^CC        UXTt4 TUF. XWofriSXTrFKlT TF-STX^QfJXFS THAT   PUT/ THF
  MtUTATX^i       XOCFTUFft    C3C.



                       _/                                         ^IMa^iMx
GjT.TUuj Xv\f MAKiy CRRnJU /'/ ryrscFFPMfrf.s of KfCfnJt tRxa./
     TyAfrx CfrKtTgX SUTF3 To TlilT ((MJ\JXCTXr^ I PtJUT.C4.HF.lslT            CTi^




 \iOTi: FjPoM         My 2LLVSOU*/ D^MTZM To               fty MCOnlStaauskJFCS           HA-Q
           SomT.TMXkIC To CO vixxri       ^hh-j^Aj^JfiX^tJ /DRUWfr /Pctf.ftB0 FTC .

                                                        * gyreufrgp
                                                                           >    >     >
                                                           MCRSXotJ Jfr
XT

                              BRt££,               QKCrfo. 01- fS-jQOaX'lxCJL

      uyre :
                  FKOKrAy H£fjTTQK£D XjjLltogy CJJtoJTfRS T) Kv/
      LiN)CoKjLSCXQ0SisJFS3   PARTICULARLY   HAO SOHFTBXQC To 00 oXTTf-f
       C^nJTKmttOATXyJ //iMEuaCFft // PbXSoM rCX    Ffo)M Aj\/ iMSTAKU 6Jmj£Cj-




 ^[(JVifrdlx H0U5C UCftTERS toTX-p^ARy^

  CHAKM (XHARm )
 *1-k bex^jrrxjpjjj; PARTxeoLAfiLyTH
     M: k FqRhdlA Qg AlCXXQAI CRFf^TEfX UXTTV4             HAQxcAL    POi^CR

            ^
     fc$ly\uL t

     "i-io bfJj^XTXc,K>j; PA^TTCUiA^Ly # 5
     5: K Rc/xpe or PfcEsaixPTxofO


     \jQor>oc> (vfTo^oo): A..floiyxdjLxsTxcJLclxcxoni aeiixMXfjc PExcx£Au_y
      FgpK ATKCCAKJ CviLr iQQR.3 UXP. £, £ PCR&f^ (a)MQ PIUVCTXCeS" \fOoDQQt3 AM
     QjSXCCT pr VQqDqq u)QR..SMJP.> AS A FETXjm,


 4 PaRtjea,l Exm^bxt : ujmat v/OQOQD xj Ai a ReugroK/?
              Cfc-S- CRXi ( PUoNJOUKiCFO CR£€~ qgCe) TUC ACT && Tt4E
     OftoCCT 6F VAATXCM, 00. SUPERnJA-TuRAL          Pp^FJtL X.S CEnITUAl Tq Ttt£,
     PS&CTxCF, SOKE OisiE CAjj PUT A CRxvCfa CtiMLK QR VfcX QisJ
     Sdmf ^e^ToR. example QllaIL kcri5*>. £Rxj Bac touxxioc
      XTEK3 TO 5i£XS TM£ Q_CM£R                                            >—>—>-
       PoLYTULXSH : TUC bQCT^xJE. OF QRL RCLJEF XkJ KaRC TMAkI
       Q^E CpD - PQL^Y-XHe- XS;TTC


       fOKPiAX^TAhiT // UN3TAg?E uJXTMfXS
 ** yOjXAA. OF PRACrxCF byRljJg Tfirfti, (\jMQFg QATH^THO^XC^^cO
        IXTTfXS AU?> PHOME           EXHxjXTJ     g/R-AXrJXlC STUFfl lQxse 6TC,
 ^IXtyVOt^ ?MLT X^jgXjJC Ttefti* T£TfXMOMVjfe U<v/V/ERXFXEA OFFEkISF
       (S€fcTtt»f iAot-XnjTvC RtPt&XS ) ETC
^ Qi\iVEnx><IEX3 - XltAC^^r^TTrrr ATQTl/y           P^uF. To Lft.CVc flF EA/TTfiOCF-, Ah/ft ETC
^ XCKiOOcO LgTTEiL            SxAXJE^AEdXI Cf CKP^UfcF. ^ SOSPXQroKJ TU.U3 TI4& VfE^CEMfe
  OF Vavi       0iNiFNrr\AFUL.^€S5      &rC                                 __^_

^ S>T7T AM; STKT&H&hCT of Sfixftrrs POot&Ct xna tt£ft XM VhqmC K£>CqR(V)
       VJS •// H^SolH^Uxcu QulsttqkLs qaxtmf.ss^ C^ARAereiL fcTt.


  KiQT£: CAg^TH^KJC CoRITTEa7 j^ ^LLCCTEC> XkJ T\AE AJTQilfrKlEYJ

          Tft T\AC QO To 30 DAY fifrl3Cg AFTte T^ OggKi EeCoOQC
          HAS RE^k/ FtlED. XM AuiAtaT. tTf TUC exTEKjTihNJ QF M^Y £8_;ppf5



 -^ Ky MTy^ gCLXEr OF Qakpy^jTMlI STATEMENTS A>ir> TCSTxko^Y -ft
 v*«
       50^&e$ SOLTft fAfXDCdce ,THCEE <d£R6 MAny ftfoJEcTlbttf SUfT Th
                                                                SJ
        (bt4vfXCT fr/yg.   F^QK   AXt     PBiBTtlgS XtUouWCf)        ETC.
\ \ \   >. \ '




                 *       3           ^


                     .   ex. p
                                 £
                                 -1
                 <C <L g         ~z

                                             m
                                             in
                                             li)

                                             o

                                             £M
                                             O
                                 O       3   O
                 X       <^      ^           r-
                                             r-